Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  05/17/2022 and 10/25/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claims 4, 15 are objected to because of the following informalities:  
Regarding claim 4, the claim recites “the camera is has” in line 5. Here “is” is unnecessary.
Regarding claim 15, the claim recites “wherein a) the portion”. Here “a)” is unnecessary.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means,” and is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) is coupled with functional language without reciting sufficient structure to perform the recited function and is not preceded by a structural modifier.  Such claim limitation(s) is/are: attachment means in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the attachment means is configured such that in use the camera has a first position substantially in the plane of the first opening such that it can view a region beyond the second opening”. 
From the language, it is unclear regarding how the attachment means and position of the camera are related. Appropriate correction is required. 

Claim 4 recites “the camera is has a first position substantially in the plane of the first opening such that it can view a region beyond the second opening”. Does this mean the camera is capable of being moved to or set to a first position, or does this mean camera is already set to a first position? Appropriate correction is required.

Claim 5 which is dependent on 4 recites “wherein the camera has a second position in which it does not extend, or only extends partly, across the first opening, preferably in the second position the camera is not positioned to view along the central axis”. Does this mean the camera is capable of being moved to or set to a second position, or does this mean camera is already set to a second position? Appropriate correction is required.
The applicant may use the transitional phrase such as “configured to” in such situation.
For the purpose of examination, it is considered that by way of having structures/elements in the claim, the camera is configured to have “a first position” or “a second position” in these claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 3-4, 6-7, 11, 14, 16, 18-20, is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Perkins (US 20170303857 A1).

Regarding claim 1, Perkins discloses a device comprising a speculum (Otoscope 700; conical insertion portion 712;) and an attachment means (An adapter 720 with connector 758, FIG. 9b, which is equivalent to the attachment means 40, FIGS. 4a; para [0143] of the instant application or equivalent thereof.) for attaching a camera to the speculum (FIGS. 9a-9c; para [0051]-[0053], [0105]), wherein: 
the speculum defines a first end (end of eye piece 710; FIG. 9c) with a first opening (eyepiece 710; conical insertion portion 712; FIG. 9b; para [0105]), and a second end with a second opening (Hollow speculum tip element, FIGS. 9a-9c; para [0086]); and 
wherein the attachment means is attached to the first end of the speculum (FIGS. 9b-9c); 
the attachment means is configured such that in use the camera has a first position substantially in the plane of the first opening such that it can view a region beyond the second opening (In the arrangement of FIG. 9a, smart device 750, can be used to see through the Otoscope 700. Para [0105], [0107]); and 
wherein the device is configured to allow an instrument to reach through the first opening and the second opening of the speculum such that the instrument can be operated by a user from beyond the first opening to operate in a region beyond the second opening (When the adapter 720 is not connected, an instrument can be operated beyond the speculum. FIGS. 9b, 9(d). Or, when the smart device 750 is not attached, the instrument may be used through the opening 740 and tip end. Para [0106]; FIGS. 9a-9d).  
Regarding claim 3, Perkins discloses the device further comprising a camera (the smart device 750 is a camera. Para [0105]-[0107]).  
Regarding claim 4, Perkins discloses the device further comprising a digital camera (The smart device 750; Para [0106]), a speculum (Otoscope 700; FIGS. 9a-9c) and an attachment means for attaching the camera to the speculum (an adapter 720; FIGS. 9a-9c; para [0051]-[0053], [0105]), wherein: 
the speculum (Otoscope 700) defines a first end (end of eye piece 710; FIG. 9c) with a first opening, and a second end (Hollow speculum tip element, FIGS. 9a-9c; para [0086]) with a second opening; and 
wherein the attachment means (FIGS. 9b-9c) is for attaching to the first end of the speculum; 
the camera is has a first position substantially in the plane of the first opening such that it can view a region beyond the second opening (In the arrangement of FIG. 9a, smart device 750, can be used to see through the Otoscope 700. Para [0105], [0107]); and 
the device is configured to allow an instrument to reach through the first opening and the second opening of the speculum such that the instrument can be operated by a user from beyond the first opening to operate in the region beyond the second opening (When the adapter 720 is not connected, an instrument can be operated beyond the speculum. FIGS. 9b, 9(d). Or, when the smart device 750 is not attached, the instrument may be used through the opening 740 and tip end. Para [0106]; FIGS. 9a-9d).  
Regarding claim 6, Perkins discloses wherein the center of the first opening and the center of the second opening of the speculum define a central axis (Such central axis can be imagined in FIGS. 9a-9d), and wherein in the first position the camera can view a region beyond the second opening by viewing along the central axis from a position substantially in the plane of the first opening (In the arrangement of FIG. 9a, smart device 750, can be used to see through the Otoscope 700. Para [0105], [0107]).  
Regarding claim 7, Perkins discloses wherein the speculum is an ear speculum (otoscope 700; para [0105]).  
Regarding claim 11, Perkins discloses the device further comprising wherein the attachment means comprises an attachment portion (The connector 758 is configured to engage with and cover the eyepiece 710 of the otoscope 700. Para [0106]) for attachment to the first end of the speculum.  
Regarding claim 12, Perkins discloses wherein the attachment portion comprises a ring (The connector 758 is configured to engage with a ring shaped eyepiece 710 of the otoscope 700. Para [0106]) adapted fit around the first end of the speculum or fit within the first end of the speculum. 
 Regarding claim 13, Perkins discloses wherein the attachment means comprises a portion (supporting portion 728; FIGS. 9a-9c) to receive the camera.  
Regarding claim 14, Perkins discloses wherein the camera is movable  (smart device 750 is moveable within the portion 728 or supporting portion 928. Para [0110]) within the portion to receive the camera.  
Regarding claim 16, Perkins discloses wherein the portion to receive the camera envelopes the camera or has a portion that envelopes the camera (FIG. 9d).  
Regarding claim 18, Perkins discloses wherein the portion to receive the camera envelopes the camera or has a portion that envelopes the camera (FIG. 9d) wherein a) when the camera is in the first position, the camera is 40 mm or less, 30 mm or less, 20 mm or less, or 10mm or less, or 5mm or less, or 4mm or less, or 3 mm or less, or 2mm or less, or 1mm or less either inside or outside of the plane of the first opening; or b) when the camera is in the first position, the camera is in the plane of the first opening (In the arrangement of FIG. 9a, smart device 750, can be used to see through the Otoscope 700. Para [0105], [0107]; This requires the camera is in the plane of the first opening.).  
Regarding claim 19, Perkins discloses wherein any one or more of the following applies: a) the camera is a digital micro camera (Each of the plurality of smart devices includes a digital camera wherein the adapter, when attached, is configured to align the digital camera with the optical system of a medical examination device. para [0015]) b) one or more lenses are provided in front of the camera; and c)) a lighting system is provided.  
Regarding claim 20, Perkins discloses the device is an otoscope (otoscope 700; para [0105]).

Claim(s) 4, 13, 15, is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fletcher (US 20130300919 A1 ).
Regarding claim 4, Fletcher discloses a device comprising a digital camera (Mobile device 12, i-phone 4; FIGS. 1B, 3; para [0058]), a speculum (conical-shaped speculum 18; para [0042]) and an attachment means (releasable optical assembly 16, FIG. 3; attached to base 14; para [0042]; configured to be rotated with use of lever 66; para [0054]) for attaching the camera (Mobile device 12) to the speculum, wherein: 
the speculum defines a first end with a first opening (tube aperture 58; FIG. 4), and a second end with a second opening (aperture 19; para [0051]); and 
wherein the attachment means (Base 14 with cylindrical housing 40; releasable optical assembly 16 is attached to housing 40; para [0042]-[0043]; FIG. 4) is for attaching to the first end of the speculum; 
the camera has a first position substantially in the plane of the first opening such that it can view a region beyond the second opening (Camera can see via speculum attachment 18; FIG. 4; para [0046]); and 
the device is configured to allow an instrument to reach through the first opening and the second opening of the speculum such that the instrument can be operated by a user from beyond the first opening to operate in the region beyond the second opening (When the camera 12 is removed, the device can be operated through both the first opening and second opening, FIG. 8, because the lens 62 could be removed from the optical path providing access. Para [0057]).
Regarding claim 13, Fletcher discloses wherein the attachment means comprises a portion to receive the camera (Base member 14 includes portion to receive the camera. FIG. 4).
Regarding claim 15, Fletcher discloses  wherein the portion to receive the camera is pivotally or rotatably secured to the attachment portion such that the camera can rotate or pivot between the first and second positions (Speculum 18 can be attached with threads, tab-and-groove with the housing 40 which would allow for the camera to be rotated between a first position and a second position. FIGS. 1b, 4; Para [0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 5, 9, 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkins.
Regarding claim 2, Perkins does not expressly disclose the device wherein the attachment means is configured such that in use the camera has a second position in which it does not extend, or only extends partly, across the first opening, preferably in the second position the camera is not positioned to view along the central axis.
However, Perkins does disclose the attachment means that allows for changing position of the camera (With a magnet in the slot 736, the smart device 750 can have another position in the housing with magnetic interaction. FIG. 9b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Perkins to position camera (FIG. 9(b)) horizontally so that opening (740) could be used for inserting and using other instruments in the device. When the camera is placed horizontally across the slot 736, the camera would not be aligned for viewing as recited in claim 2 which meets the requirement of claim 2. 
Regarding claim 5, Perkins does not expressly disclose wherein the camera has a second position in which it does not extend, or only extends partly, across the first opening, preferably in the second position the camera is not positioned to view along the central axis.
However, camera can move to a new position when it is being used by a user since the claim does not require the camera to be attached with the device. Therefore, when the camera is away from the otoscope 700, FIG. 9(b), for example, when it is in the hand or a pocket of a surgeon, the camera would not be positioned to view along the central axis which meets the requirement of claim 5.


    PNG
    media_image1.png
    651
    402
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    874
    615
    media_image2.png
    Greyscale

Regarding claim 9, Perkins does not expressly disclose the device further comprising wherein the device is configured to allow the camera to be displaced from the first position in a plane that is perpendicular to the central axis or parallel to the first opening.
However, camera can move to new position when it is being used by a user since the claim does not require the camera to be attached with the device. The claim also does  not call for the camera to be in a fixed state in the new plane when it is displaced. Thus, when the camera 750 is pulled up from the state of FIG. 9(a), the camera would move in a plane parallel to the plane of the device 720, in FIG. (9)(b) above shown by arrow, i.e., in a plane perpendicular to the central axis, which meets the requirement of claim 9.
Regarding claim 10, Perkins does not expressly disclose the device further comprising wherein the device is configured to allow the camera to be displaced from the first position in a plane defined by the central axis or in a plane perpendicular to the first opening.
However, camera can move to new position when it is being used by a user since the claim does not require the camera to be attached with the device. The claim also does not call for the camera to be in a fixed state in the new plane when it is displaced. Further, the new plane is very broadly claimed as “defined by the central axis”, i.e. according to claim 10, the new plane can be a plane normal to the central axis which can be the plane of the device 720, FIG. 9(b), or any plane parallel to this plane. Thus, when the camera 750 is pulled up from the state of FIG. 9(a), the camera would move in a defined by the central axis, i.e. in a plane parallel to the plane of the device 720, in FIG. (9)(b) above shown by arrow. This meets the requirement of claim 10.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkins in view of Law (US 20170273539).
Regarding claim 17, Perkins does not expressly disclose wherein the portion to receive the camera includes a rectangular housing, and where at least  part of the rectangular housing is made from a transparent material. 
Law teaches wherein the portion to receive the camera includes a rectangular housing (cover 504; FIG. 5), and where at least  part of the rectangular housing is made from a transparent material (Cover 504 is transparent for allowing a user to view the screen 518 when the electronic device 502 is in the cover. Para [0043]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Perkins and have transparent housing in accordance with the teaching of Law so that the screen could be seen when the camera is in the housing as well (para [0043] of Law).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795